:__».___=-_
NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE BNY CONVERGEX GROUP, LLC AND
BNY CONVERGEX EXECUTION SOLUTIONS, LLC,
Petiti0ners. `
Misce11aneous Docket No. 961
011 Petition for Writ of Mandamus totth'e United
States DiStrict C0urt for the Eastern District of Texas in
case nos. 09-CV-0326, 10-CV~{)248, and 10-CV-0426,
Judge Leonard Davis.
ON MOTION
ORDER
Rea1ti1:r1e Data, LLC moves for a 14-day extension of
tirne, until October 29, 2010, to respond to BN`Y Conver-
gEx Group, LLC et al.’s petition for writ of n1anda1nus.
Up0n consideration thereof
IT ls ORDERED THAT:
The motion for an extension of time is granted

IN RE BNY CONVERGEX GROUP
0CT 07 2010
Date
co: John C. O’Quinn, Esq.
Dirk D. Thomas, Esq.
s21
2
FOR THE COURT
lsi J an Horba1§g
J an Horba1y
C1erk
FlLED
u.s. count oF
n,-E.=M't"éi§%'€F°“
0CT,07 2010
.|AN HORBALY
CLERK